Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-17 and 20, drawn to a cosmetic composition in the reply filed on 2/7/22 is acknowledged.
Claims 18 and 19 are withdrawn as being drawn to a nonelected invention.
Claims 1-17 and 20 are under consideration.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 11/19/20. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 recites “or the mixtures thereof”.  This should read “or 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 2-12, 14-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites "16 to 35% by weight, preferably from 20 to 33% by weight”.  A preferred embodiment may be set forth in another dependent claim; when stated in a single claim, preferences lead to confusion over the intended scope of the claim.  Since it is not clear whether the claimed preferred embodiment is a claim limitation, the metes and bounds of the claim cannot be determined and the claim is indefinite.  Claims 6-9, 11, 12, 15, 17, and 20 also use the term “preferably” and are therefore indefinite for the same reason. For the purposes of examination, it will be understood that the preferred embodiments are optional.

Claims 4-6 recite the limitation "the metallic soap" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The phrase “metallic soap” is not present in claim 1, from which claims 4-6 depend. 
Claim 7 recites the limitation "the polysaccharide" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The phrase “polysaccharide” is not present in claim 1, from which claim 7 depends.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 12 also uses the term “such as” and are therefore indefinite for the same reason.
Claims 7 and 8 recite the limitation “the hydrophilic gelling agent” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  In claim 1 "at least one hydrophilic gelling agent " encompasses multiple hydrophilic gelling agents.  It is unclear whether just one, more than one, or all of the hydrophilic gelling agent must be chosen from the Markush group.
Claim 10 recites the limitation "the hydrophobic treated pigments" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. The phrase “hydrophobic treated pigments” is not present in claim 1, from which claim 10 depends.

Claim 14 recites the limitation “the oil” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  In claim 13 "at least one oil" encompasses multiple oils.  It is unclear whether just one, more than one, or all of the oils must be volatile oils recited.
Claim 16 recites the limitation “the emulsifier” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  In claim 13 "at least one emulsifier" encompasses multiple emulsifiers.  It is unclear whether just one, more than one, or all of the emulsifiers must be chosen from the Markush group.
Claim 20 recites “any one of claim 1”.  It is unclear if additional claims were intended to be recited or if this is a typo.  In addition, the final phrase “a coloured makeup with metallic effect” is unclear.  It appears that a verb or transitional phrase may be missing.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2017/0007512; cited in IDS). 
Regarding Claims 1, 3, and 7, Kubota et al. teach an oil-in-water type emulsified cosmetic and a method of making (e.g. abstract). Kubota et al. teach that the cosmetic comprises a pigment (i.e. nacre) having a surface hydrophobized by a treatment with a metallic soap; and a thickener including xanthan gum and carbomer (i.e. hydrophilic gelling agent) (e.g. Claim 1, paragraphs 0026, 0028, 0034). While there is not a single example comprising each of the claimed components, the ingredients are included among a short list of preferred ingredients.  It 
Regarding Claim 2, Kubota et al. teach that the powder is present at 8-60% by mass, which overlaps with the claimed range (e.g. paragraph 0032). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claims 4-6, Kubota et al. teach that the fatty acid is preferably stearic or isostearic acid and the metal is preferably magnesium (i.e. metallic soap may be magnesium stearate) (e.g. paragraph 0026). 
Regarding Claim 8, Kubota et al. teach that the thickener is present at 0.1-3 mass % (e.g. paragraph 0035). 
Regarding Claim 9, Kubota et al. exemplify water at 65.31 % (e.g. Example 1).  
Regarding Claim 10, Kubota et al. teach that mixtures of powder/pigments may be used (e.g. paragraphs 0029 and 0030).  Kubota is silent as to the concentration thereof. However, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the second pigment concentration through routine experimentation to arrive at the concentration of less than 1.5% in order to optimize the resulting product.
Regarding Claim 11, Kubota et al. teach the inclusion of humectants (e.g. paragraph 0022 and 0037). 
Regarding Claims 13-15, Kubota et al. teach the inclusion of at least one oil, including volatile hydrocarbon oil and 0% non-volatile hydrocarbon oil, and emulsifying agents (e.g. 
Regarding Claim 17, Kubota et al. are silent as to the specular integral and Wvisual measurements. However, as Kubota teach the claimed powders in the claimed amounts and hydrophilic gelling agents in the claimed amounts, then the specular integral and Wvisual would also be expected to fall within the claimed amounts.  In addition, the US Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  When PTO shows a sound basis for believing that the products of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 20, Kubota et al. teach that the cosmetic composition may be a base cosmetic, foundation, or a sunscreen (e.g. paragraph 0039). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2017/0007512; cited in IDS) as applied to claims 1-11, 13-15, 17, and 20 above, and further in view of Dumousseaux (US 2005/0257335).
Regarding Claims 1-11, 13-15, 17, and 20, the teachings of Kubota et al. are described supra.  They do not teach the inclusion of a film-forming polymer. This is made up for by the teachings of Dumousseaux.
Dumousseaux teaches a composition for application to the skin, the lips, the nails, and/or hair, wherein the composition comprises at least one first coloring agent in an amount sufficient to color the composition (e.g. abstract). Dumousseaux teaches the composition may be a foundation or suncare product, among others (e.g. paragraph 0242). Dumousseaux teaches the 
Regarding Claim 12, it would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  One of ordinary skill in the art would have predicted success as both of the compositions are useful as cosmetics comprising pigments and nacres, which may be a foundation or sunscreen.    "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2017/0007512; cited in IDS) as applied to claims 1-11, 13-15, 17, and 20 above, and further in view of Clapp et al. (US 2004/0223929; cited in IDS).
Regarding Claims 1-11, 13-15, 17, and 20, the teachings of Kubota et al. are described supra.  They do not teach the emulsifier is a silicone or hydrocarbon emulsifier. This is made up for by the teachings of Clapp et al. .
Clapp et al. teach personal care compositions containing interference pigments, a dispersed oil phase and a continuous aqueous phase (i.e. oil in water emulsion) for improving appearance and feel of keratinous surfaces (e.g. abstract; paragraph 0002). Clapp et al. teach the pigments are hydrophobically surface treated with metallic soaps (e.g. paragraphs 0036-0038). 
Regarding Claim 15, it would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  One of ordinary skill in the art would have predicted success as both of the compositions are useful as cosmetics comprising hydrophobic pigments and nacres for application to keratin substrates. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619